 Case 3:19-cv-00851-JRW Document 17 Filed 01/22/20 Page 1 of 3 PageID #: 809




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF KENTUCKY
                        LOUISVILLE DIVISION


 Chelsey Nelson Photography LLC,
 and Chelsey Nelson,

                     Plaintiffs,
       v.

 Louisville/Jefferson County Metro
 Government; Louisville Metro
 Human Relations Commission-                     Case No. 3:19-cv-00851
 Enforcement; Louisville Metro
 Human Relations Commission-
 Advocacy; Kendall Boyd, in his
 official capacity as Executive Director of   Plaintiffs’ Stipulation of Extension
 the Louisville Metro Human Relations                        of Time
 Commission-Enforcement; and Marie
 Dever, Kevin Delahanty, Charles
 Lanier, Sr., Laila Ramey, William
 Sutter, Ibrahim Syed, and Leonard
 Thomas, in their official capacities as
 members of the Louisville Metro
 Human Relations Commission-
 Enforcement,

                     Defendants.

      On January 16, 2020, Defendants filed a motion to dismiss (ECF No. 14) and

a response to Plaintiffs’ motion for preliminary injunction (ECF No. 15-1). According

to LR 7.1(b), the parties stipulate that Plaintiffs’ response to Defendants’ motion to

dismiss and reply to Defendants’ response to Plaintiff’s motion for preliminary

injunction shall be due on or before February 13, 2020.
 Case 3:19-cv-00851-JRW Document 17 Filed 01/22/20 Page 2 of 3 PageID #: 810




Respectfully submitted this 22nd day of January, 2020.


By: s/ Bryan Neihart                        By: s/ John Carroll (w/permission)

Jonathan A. Scruggs                         John F. Carroll
AZ Bar No. 030505*                          Jason D. Fowler
Katherine L. Anderson                       Assistant County Attorneys
AZ Bar No. 033104*                          Office of Mike O’Connell,
Bryan Neihart                               Jefferson County Attorney
CO Bar No. 47800*                           Fiscal Court Building
Alliance Defending Freedom                  531 Court Place, Suite 900
15100 N. 90th Street                        Louisville, KY 40202
Scottsdale, AZ 85260                        Telephone: (502) 574-6321
Telephone: (480) 444-0020                   john.carroll2@louisvilleky.gov
jscruggs@adflegal.org                       jason.fowler@louisvilleky.gov
kanderson@adflegal.org
bneihart@adflegal.org                       Attorney for Defendants



David A. Cortman
GA Bar No. 188810*
Alliance Defending Freedom
1000 Hurricane Shoals Rd. NE
Ste. D-1100
Lawrenceville, GA 30043
Telephone: (770) 339-0774
dcortman@adflegal.org

Joshua D. Hershberger
KY Bar No. 94421
Hershberger Law Office
P.O. Box 233
Hanover, IN 47243
Telephone: (812) 274-0441
josh@hlo.legal

Attorneys for Plaintiffs

* Admitted Pro Hac Vice




                                        2
 Case 3:19-cv-00851-JRW Document 17 Filed 01/22/20 Page 3 of 3 PageID #: 811




                              Certificate of Service

      I hereby certify that on January 22, 2020, I electronically filed the foregoing

document with the Clerk of Court via the CM/ECF system and that the foregoing

document will be served by U.S. mail on Defendants’ counsel.



                                       By: s/ Bryan Neihart

                                              Bryan Neihart
                                              CO Bar No. 47800*
                                              Alliance Defending Freedom
                                              15100 N. 90th Street
                                              Scottsdale, AZ 85260
                                              Telephone: (480) 444-0020
                                              bneihart@adflegal.org




                                          3
